Title: Thomas Jefferson to William Caruthers, 11 June 1817
From: Jefferson, Thomas
To: Caruthers, William


          
            Sir
            Monticello
June 11. 17.
          
          I recieved yesterday your favor of the 2d inst. and I readily consent that Patrick Henry, the freeman of colour whom you recommend, should live on my land at the Natural bridge, and cultivate the cultivable lands on it, on the sole conditions of  paying the taxes annually as
			 they arise, and of preventing trespasses.   I some time since saw the tract advertized for sale by the US. Collector, and immediately sent him the taxes. but I do not know how it is with the state
			 taxes. I cannot find that I have paid them myself since 1813. nor do I know if Dr Thornton has paid them. I requested him verbally to pay up any arrears due and place it in account between us, which he promised to do, but I am uninformed whether it is done or not. should it be at all jeopardised as to the state taxes, I would hope your kindness would drop me a line of information.
			 if they are unpaid now, on recieving a line of information, I would immediately remit them to you by mail. I expect to be at the bridge in September, and probably in that season every year as it is
			 but 28. miles from my place in Bedford where I pass at different times about three months in the year. I salute you with great esteem and respect
          Th: Jefferson
        